UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT



                                    No. 98-60167
                                  Summary Calendar


BETTYE D. WEST, Individually and on behalf
of all others similarly situated,
                                                                    Plaintiff-Appellant,
                                         versus
FIRST ALLMERICA FINANCIAL LIFE
INSURANCE COMPANY,
                                                                   Defendant-Appellee.



                     Appeal from the United States District Court
                       for the Southern District of Mississippi
                                 (2:96-CV-454-PG)


                                  December 23, 1998
Before POLITZ, Chief Judge, DAVIS and JONES, Circuit Judges.
PER CURIAM:*

       Bettye West appeals summary judgment in favor of defendant First
Allmerica Financial Life Insurance Company on her personal and attempted

class action claims for employee benefits under 29 U.S.C. §§ 1001 et seq. Our

review of the record, briefs, and controlling precedents persuades that this
appeal is devoid of merit. Accordingly, on the facts as found, authorities cited,

   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
and analysis made by the district court in its comprehensive and scholarly
Memorandum Opinion and Order signed and filed on March 3, 1998, the

judgment appealed is AFFIRMED.

      First Allmerica has filed a general motion for attorneys fees. We note a
pending motion in the district court for the fees relevant to that court’s

proceedings. Should First Allmerica desire to proceed with its general request

for attorneys fees incurred because of this appeal it may file an appropriate

request therefor, with the clerk of this court, within 15 days of the issuance of
the mandate herein.
      AFFIRMED.




                                       2